Citation Nr: 1024524	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left leg condition, 
to include as a result of Persian Gulf War service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1987 and from January 1991 to April 1991.  The 
Veteran also served in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in September 2007 
and November 2009.  In the September 2007 decision, the Board 
reopened the previously denied claim for service connection 
for a left leg condition.  Both the 2007 and 2009 decisions 
remanded the claim for additional development.  The case has 
been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the Veteran's current left leg conditions are not 
etiologically related to an incident of his military service.


CONCLUSION OF LAW

A left leg condition was not incurred in or aggravated by 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a January 2004 letter, issued prior to the rating decision 
on appeal, and an October 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The October 2007 letter also informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for an undiagnosed illness 
based on Persian Gulf War service.  This letter further 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in March 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment records, private treatment records, copies of 
correspondence from the Veteran's employer, and written 
statements from the Veteran, his spouse, and his daughter.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Also, under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. § 3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  Id.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3) (2009).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4) (2009).  
The 6-month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Turning to the evidence, the Veteran's service treatment 
records indicated that in August 1987 he complained of a pain 
in his left hip, which was diagnosed as a probable muscle 
strain of his left lower back and side.  A June 1991 service 
treatment record noted that the Veteran had a general tight 
feeling in his arms and legs with tingling, but with no 
weakness or associated symptoms.  The assessment was of 
vitamin overdose.  In September 1996 the Veteran complained 
that he bumped his left knee while going down a hatch.  No 
left leg or knee disorder was diagnosed.

The Veteran denied having a history of cramps in the legs, 
bone, joint or other deformity, or "trick" or locked knee 
during examinations in February 1983, October 1987, August 
1988, January 1990,  December 1991, October 1993, and July 
1996,  and his lower extremities were evaluated as normal on 
each of those occasions.  He also denied having a history of 
cramps in the legs, bone, joint or other deformity, or 
"trick" or locked knee in June 2001.

The Veteran was afforded a VA examination in October 1997.  
The Veteran reported that for the previous 10 years, he had 
experienced on and off pain in his left knee.  After a 
physical examination, the Veteran was diagnosed with post 
traumatic left knee pain, cause unknown. 

The Veteran was afforded a second VA examination in January 
1998.  He described an incident when he was going down a 
hatch aboard ship in 1987 when he struck the anterior aspect 
of his left knee on the railing.  He suffered an open 
laceration of the knee which was treated with bandaging.  He 
said that his knee got somewhat better, then he injured it 
again while serving in the active Reserves the year prior to 
the examination.  He stated that since that time, his 
symptoms had significantly increased.  Upon physical 
examination, the assessment was traumatic chondromalacia and 
patella tendonitis involving the left knee.  The examiner 
stated that these diagnoses are related to the two service-
connected injuries suffered in 1987 and 1997.  However, the 
impression of X-rays of the left knee taken in January 1998 
was of a normal knee.

VA outpatient treatment records dated from 1997 to 2004 
contain complaints of left leg tingling and pain, which the 
Veteran reported had been present since returning from the 
Persian Gulf War.  There was some indication that the Veteran 
was considered to have Gulf War Syndrome, but no definitive 
determination was reached.  The Veteran's problems list 
includes Gulf War Syndrome and paresthesia of the left side.  
Neurological evaluations were repeatedly normal.  In June 
2004 the Veteran was diagnosed with multiple pain sites of 
questionable cause.  

In October 2004 the Veteran testified that he had been 
experiencing tingling and pain in the left leg since 
approximately 1993, and that it started getting worse in 
1998.

VA outpatient records dating to May 2009 note complaints of 
low back pain and the problem list includes paresthesias left 
side. 

The Veteran was afforded a VA examination in June 2009, 
during which the claims file was reviewed.  The examiner 
reported the history provided by the Veteran and performed a 
physical examination.  The examiner noted that the impression 
of 
X-rays of the left knee completed in June 2009 was of no 
fracture, dislocation, bone lesion, joint effusion, or 
significant degenerative changes.  The impression rendered by 
the examiner was of musculoskeletal left knee strain with 
mild residual functional impairments, which was not at least 
as likely as not related to complaints of a bumped left knee 
during service.  The impression also included left leg 
paresthesia, with subjective symptoms with no objective 
findings clinically consistent with mechanical low back 
strain with intermittent sciatica symptoms, which the 
examiner also opined was not at least as likely as not 
related to complaints of a bumped left knee during service. 

In January 2010, after reviewing the claims file, the June 
2009 VA examiner provided an addendum to the examination 
report.  The examiner again stated that the Veteran's left 
knee strain is not at least as likely as not related to 
complaints of a bumped left knee during service.  The 
examiner's rationale was that the Veteran had an isolated 
episode of bumping his left knee on a hatch in 1994 with no 
chronicity of complaints.  Further, the examiner concluded 
that the Veteran's left leg paresthesia is not at least as 
likely as not related to complaints of a bumped knee during 
the Veteran's service since his subjective symptoms (with no 
objective findings) are more clinically consistent with 
mechanical low back strain with sciatica symptoms, not from a 
knee condition.  The examiner also opined that the Veteran's 
left leg paresthesia does not represent an undiagnosed 
illness related to his service in the Persian Gulf War.  The 
examiner explained that the symptoms are subjective with no 
objective signs and more likely represent mechanical low back 
strain with sciatica symptoms.  


After review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left leg condition, to include 
as a result of Persian Gulf War service.  While the Veteran 
has been diagnosed with left knee strain and left leg 
paresthesia, there most probative medical opinion of record 
fails to link the Veteran's current left leg conditions to 
active service, including the symptoms the Veteran reported 
therein.  The June 2009 VA examiner opined that the Veteran's 
left knee strain and left leg paresthesia are not at least as 
likely as not related to complaints of a bumped left knee 
during service, and his left leg paresthesia does not 
represent an undiagnosed illness related to his service in 
the Persian Gulf War.  The June 2009 VA examiner provided the 
negative nexus opinions after reviewing the claims file and 
examining the Veteran, and provided the rationales for the 
conclusions.  Thus, the Board finds that the June 2009 VA 
examiner's opinions are entitled to great probative weight.  

While the January 1998 VA examiner assessed chondromalacia 
and patella tendonitis involving the left knee and stated 
that these diagnoses are related to injuries sustained in 
service, such conditions were not diagnosed during the more 
current June 2009 VA examination.  Additionally, the January 
1998 examiner did not provide a rationale for the opinions 
that such conditions were related to service.  Further, he 
diagnosed traumatic chondromalacia yet X-ray was normal.  
Thus, the opinion by the 1998 examiner is entitled to less 
probative weight than those of the June 2009 VA examiner.  

The Board also notes that VA treatment records show a 
possible diagnosis of Gulf War Syndrome.  However, that 
assessment was not a firm clinical determination, was not 
based on a review of the claims file, and was usually 
referenced with regards to the Veteran's global symptoms, not 
only a left leg condition.  Further, the June 2009 VA 
examiner specifically stated that the left leg paresthesia 
does not represent an undiagnosed illness related to his 
service in the Persian Gulf War.  

Although the Veteran is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning the etiology of any 
current left leg conditions, as the disability at issue 
requires medical expertise to diagnose and evaluate.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, his opinion on this matter 
is not competent medical evidence.   

Moreover, while the Veteran has variously reported that his 
symptoms of left leg tingling and numbness beginning during 
his service in the Persian Gulf or in 1993, competent medical 
evidence is still needed to determine whether his reported 
complaints are related to the current condition.  See Clyburn 
v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran 
is competent to testify to the pain he has experienced since 
his tour in the Persian Gulf, he is not competent to testify 
to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed 
with.").  Here the preponderance of the competent medical 
evidence is against such a conclusion.  

In summary, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's current left 
leg condition is not related to service, to include his 
service in the Persian Gulf War.  Accordingly, service 
connection for a left leg condition is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   
 

ORDER

Entitlement to service connection for a left leg condition is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


